Citation Nr: 0416878	
Decision Date: 06/25/04    Archive Date: 06/30/04

DOCKET NO.  93-05 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased disability rating for recurrent 
lumbosacral strain, currently evaluated as 20 percent 
disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel




INTRODUCTION

The appellant served on active duty from August 1979 to May 
1981.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a March 1992 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  The RO in Cleveland, Ohio presently has 
jurisdiction over the case.  The Board previously remanded 
this case in October 1994 and January 1998.


FINDING OF FACT

The appellant's service-connected lumbar strain disability is 
currently shown by the medical evidence to be asymptomatic; 
however, over the course of the entire appeal period, this 
disability was shown to be manifested by moderate limitation 
of motion and muscle spasms, with pain on motion.


CONCLUSION OF LAW

The schedular criteria for an increased rating above 20 
percent for the veteran's service-connected lumbar strain 
disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5292 and 5295 
(2002) & 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, as 
added by 68 Fed. Reg. 51. 454 (August 27, 2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matter: Duties to Notify and Assist

While this appeal was pending, the Veterans Claims Assistance 
Act of 2000 (VCAA) was enacted on November 9, 2000.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002).  
This law emphasized VA's obligation to notify claimants what 
information or evidence is needed in order to substantiate a 
claim, and it affirmed VA's duty to assist claimants by 
making reasonable efforts to get the evidence needed.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 17 Vet. App. 412 (2004).  
However, because the VCAA was enacted years after the initial 
adjudication of this claim by the RO (the "AOJ" in this 
case) in March 1992, it was impossible to provide notice of 
the VCAA prior to the initial adjudication in this case.  
Nevertheless, the RO did provide the appellant with notice of 
the VCAA in July 2002, prior to readjudicating his claim in a 
February 2004 Supplemental Statement of the Case (SSOC), and 
the Board finds that any defect with respect to the VCAA 
notice requirement in this case was harmless error for the 
reasons specified below.  

First, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant on July 2002 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board following 
the prior remand in January 1998, and the content of the 
notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  After the notice was 
provided, the case was readjudicated by the RO in a SSOC 
provided to the appellant.  The claimant has been provided 
with every opportunity to submit evidence and argument in 
support of this appeal, which has been in appellate status 
for over 10 years and has been remanded twice by the Board, 
most recently in January 1998.  In addition, the record shows 
that he has had the opportunity to respond to the VA duty-to-
assist notices sent over the course of this long-standing 
appeal.  Therefore, notwithstanding Pelegrini, to decide the 
appeal would not be prejudicial error to the claimant.

Second, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In this case, the RO informed the appellant in the July 2002 
VCAA letter about the information and evidence that was 
necessary to substantiate the claim for an increased rating 
for his low back disability.  In addition,  the RO informed 
the appellant about the information and evidence that VA 
would seek to provide or had already obtained, including his 
service medical records and other relevant medical records 
which the appellant informed VA about.  The RO also informed 
the appellant about the information and evidence he was 
expected to provide.  Although the VCAA notice letter that 
was provided to the appellant did not specifically contain 
the "fourth element," the Board finds that the appellant 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  In this regard, the RO has 
informed the appellant in the rating decision, statement of 
the case (SOC), and SSOCs of the reasons for the denial of 
his claim and, in so doing, informed him of the evidence that 
was needed to substantiate that claim.

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error.

In addition, the duty to assist the appellant also has been 
satisfied in this case.  All relevant medical records 
pertinent to the claim have been reviewed by both the RO and 
the Board in connection with the appellant's claim.  In 
addition, several medical examination and addendum opinion 
reports relevant to the claim have been associated with the 
record on appeal.  38 C.F.R. § 3.159(c)(4)(i).  There does 
not appear to be any additional evidence that has not been 
obtained.  See Wensch v. Principi, 15 Vet. App. 362 (2001) 
(citing Dela Cruz v. Principi, 15 Vet. App. 143 (2001) for 
the holding that VCAA does not apply where there is extensive 
factual development in a case, reflected both in the record 
on appeal and the Board's decision, which indicates no 
reasonable possibility that any further assistance would aid 
the claimant in substantiating his claim).

VA has also assisted the appellant throughout the course of 
this long-standing appeal by providing him with a SOC and 
SSOCs which informed him of the laws and regulations relevant 
to his claim.  For these reasons, the Board concludes that VA 
has fulfilled the duty to assist the appellant in this case.

In view of the foregoing, it appears that VA has all the 
information needed to decide the case, and therefore, it 
would be pointless to wait still longer to adjudicate this 
long-standing appeal when it is clear that no additional 
evidence is forthcoming.  As the Court stated in Erspamer v. 
Derwinski, 1 Vet. App. 3, 11 (1990):  "Ten years is an 
undeniably, and unacceptably, long time to have passed since 
[the appellant] first filed the claim for benefits with the 
VA.  The delays have benefited neither the parties nor the 
public and they cannot be permitted to continue.  The 
petitioner has a right to a decision on her claim."  Hence, 
although the resolution in the instant case has been delayed 
by numerous factors, many of which were not within the 
Board's control, the Board agrees with the stated goals of 
the Court and does not believe that delay for no good purpose 
would be in the best interest of the appellant.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
appeal has been consistent with the provisions of the new 
law, considering the circumstances presented in this case.  
The Board can identify no further development that would aid 
the Board's inquiry.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991).



Background

Service connection for lumbosacral strain was granted by the 
Board in December 1983.  The Board subsequently denied 
service connection for spondylolisthesis by a decision in 
November 1984.  That same month, the RO implemented the 
Board's award of service connection for the lumbosacral 
strain, assigning a 10 percent rating for this disability 
under Diagnostic Code 5295, effective from the date of the 
original claim, May 12, 1981.

In November 1991, the appellant filed his present claim 
requesting consideration of an increased rating for his low 
back disability; the appeal of this claim stems from a rating 
decision issued by the RO in March 1992, which granted an 
increased rating for the appellant's low back disability 
(described as recurrent lumbosacral strain) from 10 percent 
to 20 percent, effective from the date of his claim, November 
8, 1991.

The evidence considered by the RO in March 1992 consisted 
primarily of the report of a VA examination conducted in 
March 1992, which denoted the examiner's impression of a 
history of lumbosacral strain and spondylolisthesis with 
strong psychological overlay.  On that exam, the appellant 
complained of constant back pain and indicated that he wore a 
back brace since 1981.  He also stated that prolonged 
standing or walking intensified his pain symptoms, requiring 
him to refrain from extensive physical activities.  He also 
stated that he experienced shooting-type pain up and down the 
back of his legs.  Regarding work, he stated that he was 
unemployed and that no one would hire him due to his back 
problems.

Clinically, however, the appellant was observed to be able to 
walk with a normal gait free of any limp, and that he could 
undress and dress himself without noticeable discomfort.  
Further, it was noted on the 1992 exam that he had 
exaggerated tenderness over the spinous processes of L2, 3 
and 4.  Additional findings disclosed that he had no 
paravertebral spasm or pelvic tilt.  On range of motion 
testing, the appellant's lumbar flexion was limited to 28 
degrees with a complaint of low back discomfort and extension 
limited to 27 degrees.  His lateral flexion was limited to 13 
degrees on the right and 20 degrees on the left, also with 
complaints of pain.  He could rotate 30 degrees to either 
side.  Further, it was noted that the appellant carried out 
toe and heel walk without difficulty after first claiming 
that he could not do it.  Straight leg-raising test showed 
that he could raise his right leg to 38 degrees before 
complaining of pain.  As noted above, the examiner found that 
he did indeed have a history of lumbosacral strain, but with 
a strong psychological overlay.

The RO also considered VA outpatient reports dated in 
November 1991, which denoted the appellant's complaints of 
chronic low back pain that had increased in the past six 
months and clinical findings showing that he had minimal to 
moderate low back spasm at T-10 to L5.  Additionally, the RO 
reviewed the report of X-rays taken of the lumbosacral spine 
in October 1991, which disclosed a grade I spondylolisthesis 
at the level of L5-S1.

On the above facts, the RO increased his disability rating to 
20 percent based on limitation of motion of the lumbar spine 
under the rating criteria then in effect, Diagnostic Code 
5292.

Thereafter, the record shows that the appellant appeared at a 
personal hearing at the RO in September 1992; at that time he 
testified that he was in constant pain and had very limited 
range of motion of his spine.  Further, he testified that he 
was receiving physical therapy a couple times per month and 
that he wore a back brace and used a cane for support, 
although he admitted that the cane had not been prescribed by 
a doctor.  He also testified that he had constant spasms in 
his back.  He submitted at the time of his hearing additional 
VA outpatient treatment reports dated through September 1992, 
and these reports were showed that he had tenderness with 
mild spasms in the paraspinal muscles from the mid scapula to 
the lumbar region when he was seen for treatment in August 
1992.  He also was seen in September 1992 and although he had 
no new complaints at that time he indicated that his spasms 
were still present.

On the basis of the above, the RO continued his 20 percent 
rating under Code 5295 in a SSOC issued in November 1992.

Following the issuance of the SSOC, the record shows that the 
Board first remanded this case in October 1994 for additional 
development, to include ordering a new VA examination to 
address what symptoms of the appellant's low back disability 
were associated with the service-connected lumbosacral strain 
in light of the diagnosed spondylolisthesis condition.  
However, efforts to schedule VA exams at the RO-level were 
met with repeated failure between April 1995 and September 
1997.  From documents in the claims file, it appears the 
appellant's unavailability over the course of this time 
period was due to his incarceration for several felony 
charges and related criminal proceedings.  The RO was able to 
obtain a few outpatient reports dated in 1992-1993, which 
disclosed that he was wearing a back brace (November 1992) 
and was using a TENs unit (February 1993) for his low back 
pain complaints.  The RO also obtained the appellant's VA 
vocational rehabilitation folder, but documents in this file 
disclosed no treatment for any back complaints.

The Board then remanded the case for a second time in January 
1998 and instructed the RO to make another, final attempt to 
contact the appellant and schedule the VA exam ordered by its 
previous remand.  Development along these lines was again met 
with failure when the RO attempted to schedule the requested 
exam in January 2000.  However, in August 2002, the appellant 
contacted the RO in writing and requested transfer of his 
claims file (from the St. Petersburg-RO to the Cleveland-RO).  
He subsequently expressed agreement with the RO's request 
that he appear for a VA examination, and the record shows 
that he did indeed show for VA orthopedic and neurologic 
examinations conducted in November 2002.

On the VA spine exam in November 2002, the appellant was 
diagnosed with significant low back pain with radiation into 
the lower extremities secondary to spondylolisthesis at L5.  
Subjectively, he complained of constant low back pain due to 
trauma caused by a motor vehicle accident in the past, and he 
indicated that he used a cane for support.  He further 
indicated that he could not walk for extended periods 
secondary to pain.  Objectively, the findings on this exam 
were significant for quick fatigue with toe walking, which 
the appellant described as a weight pulling him down and 
causing too great a level of pain for him to continue toe 
walking.  Range of motion testing of his spine disclosed that 
he had 90 degrees of flexion; that he was able to bend side-
to-side without difficulty; and, that he had back extension 
to approximately 10 degrees, but exacerbated by pain.  He 
also had straight let raising up to 30 degrees bilaterally 
from the seated position, and between 50 (left) and 60 
(right) degrees lying down.  The examiner noted that these 
movements exacerbated his pain, however, which was then 
relieved by flexing the thigh.  It also was noted that the 
appellant's ambulation was good without difficulty, and that 
he was stable and able to walk well.  The examiner also 
reviewed X-rays of the lumbar spine taken in November 2002, 
which disclosed an apparent pars defect at the L5 level with 
a slight amount of anterolisthesis of the L5 vertebral body.

On the VA neurologic exam conducted in November 2002 the 
appellant related the same complaints of chronic low back 
pain, which he believed was getting worse based on the 
severity of his condition and limitations of his activities.  
He also reported that he worked whenever he could "to pay 
the bills," but did not perform manual labor.  He indicated 
that his last job was "light duty" helping someone paint.  
Clinically, the appellant had good tone and muscle bulk 
bilaterally in the lower extremities, and no muscle spasm was 
noted.  Further, the examiner found no gross spinal column 
deformities.  Strength testing showed +5/5 throughout in the 
legs from the waist down to the feet except for +4/5 in the 
hip adductors bilaterally.  The examiner also noted that the 
appellant was able to perform both toe and heel walking, 
although the appellant again complained of a sensation that a 
weight was pulling him down when he was toe walking.  There 
was no evidence of foot drop.  On range of motion testing, 
the examiner specifically noted that the appellant was able 
to flex to 90 degrees when he was observed undressing and 
dressing for the exam; however, when he was ordered to 
perform the motion during the exam he did not want to perform 
it, displaying less than 10 degrees of flexion followed by 
immediately straightening up and stating, "that's it".  The 
examiner also noted that the appellant could bend side-to-
side without difficulty and that backward extension was to 10 
degrees.  His straight leg raising test disclosed identical 
findings to those noted on the spine exam.  Finally, the 
examiner noted that the appellant's gait was quite stable 
with good turns, with no evidence of antalgia or instability.  
Further, the examiner noted that the appellant was not using 
a cane at the time of the exam.

On the basis of the above findings, the examining VA 
neurologist diagnosed low back pain which could be a form of 
lumbar radiculopathy secondary to remote trauma.  The 
examiner noted, however, that the appellant displayed several 
points of embellishment in the exam such as the inconsistent 
range of motion results noted while using distracters of his 
lumbar spine and legs while performing straight leg raising 
maneuvers relatively effortlessly.  The examiner further 
noted that an MRI of his lumbar spine was needed to confirm 
lumbar radiculopathy.  An MRI was subsequently scheduled a 
few days later, but the appellant failed to appear.  In an 
addendum to his report, the examining VA neurologist offered 
that it was possible the appellant did not appear for this 
MRI because he was afraid it would be normal; the examiner 
also offered that the inconsistencies he noted on his exam 
could not be ignored.

Thereafter, the record shows that the RO in Cleveland found 
the November 2002 VA spine and neurologic examinations 
inadequate for rating purposes given that the claims folder 
was not made available to the examiners and because the 
requested medical opinion ordered by the Board's remands was 
not provided.  As a result, the record shows that the 
appellant was re-examined in April 2003.  Prior to this exam, 
the RO obtained additional VA outpatient reports dated from 
October 2002 to February 2003, which included the report of 
an MRI study completed in January 2003.  The MRI of January 
2003 showed that the appellant had minimal central disk 
bulging at L1-2 without herniation or foraminal/spinal 
stenosis; and, unilateral spondylolsis of L5 on the left 
side.  The outpatient reports denoted the fact that the 
appellant was taking pain medication for his complaints of 
chronic low back pain for the past 20 years, and that he had 
pain on the level of 5/10 on his good days, but with frequent 
bad days where his pain was on the level of 8-9/10.

The April 2003 VA examination was conducted with review of 
the appellant's claims file and denoted diagnoses matching 
those found on the aforementioned MRI study of January 2003.  
And subjectively and objectively, the findings on this 
examination were essentially identical to those previously 
noted on the November 2002 examinations.  The examiner in 
April 2003 provided, however, more specific range of motion 
test results: 0 to 90 degrees of flexion without pain or 
grimacing; spinal extension of 0 to 25 degrees without pain 
or difficulty; and; lateral bending of the spine from 0 to 30 
degrees for both the left and right.  Further, the examiner 
noted that the appellant was currently working part-time as a 
carpenter, which he stated he could stop doing whenever he 
needed if his back bothered him.  The examiner in April 2003 
also noted that the appellant was wearing a TENs unit at the 
time of the exam.  X-rays taken at the time of this exam were 
interpreted as showing suggestion of early minimal 
degenerative arthritic change of some of the lumbar vertebral 
bodies.

The record shows the VA examiner subsequently prepared an 
addendum report to his exam in April 2003 at the request of 
the RO; the examiner was specifically requested to respond to 
the Board's prior remand instructions regarding the question 
of what symptoms of the appellant's low back disability were 
associated with his service-connected lumbar strain given 
that he was not service connected for the spondylolisthesis 
condition.  In reply to this inquiry, the VA examiner 
provided the following medical opinion:

Again, after reviewing the medical record 
of the examination done on April 11 
[2003] and also the examination done in 
November [2002] by Neurology and 
Orthopedics . . . it is my opinion, and 
also from Neurology, that the patient 
does have significant low back pain with 
radiation into the lower extremities 
which is secondary to spondylolisthesis 
at L5, which is not service connected as 
indicated.  He does not at this time have 
any back disability related to lumbar 
strain due to his motor vehicle accident 
when first involved in the early service 
dates between his active service dates 
between 1979 and 1981.

Therefore, in conclusion, his diagnosis 
at this time remains minimal bulging of 
disks at L1-2 without herniation of 
spinal stenosis and unilateral 
spondylolsis of L5 on the left side.  
Lumbar strain [is] asymptomatic at this 
time.

On the basis of the above, the RO issued a rating decision in 
February 2004, which declined to reopen the previously and 
finally denied claim for service connection for 
spondylolisthesis on the basis of new and material evidence.  
Additionally, the RO issued a SSOC in February 2004, which 
continued the 20 percent rating for the service-connected 
lumbar strain disability with consideration of the revised 
rating criteria for disorders of the spine amended in 
September 2003.

Generally applicable law and regulations: Increased ratings

Increased disability ratings- in general

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2003).

When a question arises as to which of two ratings applies 
under a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2003).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2003).

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2003); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  In 
a case such as this, however, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).

Rating musculoskeletal disabilities

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  See 
38 C.F.R. §§ 4.40, 4.45 (2003), see also DeLuca v. Brown, 8 
Vet. App. 202, 206-07 (1995).  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2003).

The factors involved in evaluating, and rating, disabilities 
of the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.  Within this context, a finding 
of functional loss due to pain must be supported by adequate 
pathology, and evidenced by the visible behavior of the 
claimant.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
The Board notes, however, that the DeLuca standards do not 
apply when a veteran is at the maximum for limitation of 
motion and where a higher evaluation is based on ankylosis.  
Johnston, 10 Vet. App. at 85.

Legal Analysis

Preliminary concerns

As indicated above, this claim is somewhat unusual in the 
sense that the appellant was unavailable for a considerable 
period of time during the pendency of the appeal, resulting 
in a sizable gap in the evidentiary record, particularly, 
with respect to the VA examination reports.  Nevertheless, 
the Board will carefully review all pertinent evidence.  The 
Board will not, however, discuss every piece of evidence in 
detail in its analysis, but will summarize the evidence where 
appropriate with respect to the issue on appeal.

Also as indicated above, regulations concerning the 
evaluation of disorders of the spine were revised in August 
2003, during the pendency of this appeal.  See 68 Fed. Reg. 
51. 454 (August 27, 2003).  The revisions are effective from 
September 26, 2003.  In increased rating cases such as this 
one where the appeal period spans a considerable length of 
time and the rating criteria is amended during the course of 
the appeal, the Board considers both the former and the 
current schedular criteria because should an increased rating 
be warranted under the revised criteria, that award may not 
be made effective before the effective date of the change.  
See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) 
(overruling Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991) (holding that, where a law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to appellant should and will apply 
unless Congress provides otherwise or permits the Secretary 
to do otherwise)); see also VAOPGCPREC 7-03 (Nov. 19, 2003); 
38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 (2003); 
VAOPGCPREC 3-2000 (April 10, 2000).

Discussion

The Board has reviewed the evidence of record, with an 
emphasis on the evidence obtained over the course of this 
appeal, to include the veteran's contentions and hearing 
testimony of September 1992; the reports of VA examinations 
conducted between 1992 and 2003; and, records for VA 
outpatient treatment dated between 1991 and 2003.  Francisco, 
7 Vet. App. at 55.

(i.) The former schedular criteria

Prior to September 26, 2003, the veteran was evaluated under 
38 C.F.R. § 4.71a, Diagnostic Codes 5292 (limitation of 
motion, lumbar spine) and 5295 (lumbosacral strain).

The medical evidence prior to September 26, 2003 shows that 
the appellant has, overall, some limitation of motion of the 
lumbar spine, although the actual degree of limited motion 
appears to have been exaggerated on the several VA exams and, 
quite possibly, embellished by the appellant for secondary 
gain.  For example, the appellant was described as having a 
strong psychological overlay to his back complaints at the 
time of his March 1992 VA exam, as he was then able to walk 
freely with a normal gait without a limp and was able to 
undress and dress without discomfort notwithstanding the 
rather limited range of motion findings noted on that exam.  
Furthermore, a similar display of embellishment of his 
symptoms was noted on the VA neurologic exam conducted in 
November 1992; as detailed above, the examiner at that time 
specifically noted that he embellished his symptoms as shown 
by the inconsistencies between what the appellant said he 
could accomplish on range of motion testing and what he was 
able to due when distracted or otherwise engaged in physical 
movements not specifically completed for such testing.  In 
any event, range of motion testing on this exam as well as 
the orthopedic exam conducted at the same time did not reveal 
significant deficits, particularly with forward flexion, 
which he was able to fully complete to 90 degrees on both 
exams.  Similar clinical range of motion test results were 
noted on the April 2003 exam, which as described above, found 
that the appellant's service-connected lumbar strain was then 
asymptomatic.

Based on these examination findings, the Board finds no 
grounds for assigning a higher rating under the former Code 
5292, which would require "severe" limitation of motion of 
the lumbar spine to be objectively shown and if found, would 
entitle the appellant to an increased rating to 40 percent, 
which is the maximum rating under this code.  However, as 
noted above, none of medical evidence actually documents 
clinically-observed "severe" limitation of motion of the 
lumbar spine, and as noted, there is clearly evident in this 
case an element of embellishment of symptoms, which weighs 
heavily against the appellant's claim.  See e.g. Cartwright 
v. Derwinski, 2 Vet. App. 24, 25 (1991) (self interest of 
claimant may affect the credibility of evidence); Pond v. 
West, 12 Vet. App. 341, 345 (1999).  For these reasons, the 
Board will discount the appellant's attempts to make his 
symptomatology appear more severe than it is.

None of the other medical evidence provides any basis to 
award a higher rating under Code 5292; as detailed above, 
several VA outpatient reports dated over the course of this 
lengthy appeal reflect treatment for complaints of chronic 
low back pain, but objective evidence of severe limitation of 
motion of the lumbar spine is not shown by this evidence.

As for the former Diagnostic Code 5295, the Board notes that 
this code, too, provides a maximum 40 percent rating for 
severe lumbosacral strain with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  However, as with the 
discussion above, the medical evidence in this case does not 
document this higher level of disability; he currently is 
asymptomatic for his lumbar strain as reflected by the April 
2003 addendum report, negating any current evidence of 
"severe lumbosacral strain," and the Board would observe 
that none of the medical reports in this case document the 
other criteria, to include via the MRI and X-rays studies 
completed over the course of this lengthy appeal.  And with 
regard to limited forward bending, there is as noted the 
element of embellishment of his symptoms going all the way 
back to his 1992 exam, particularly, with his attempts to 
perform forward flexion, which weighs heavily against any 
findings supportive of entitlement to a higher rating under 
this code based on either "severe" strain or "marked 
limitation of forward bending from a standing position.  
Added to these facts are the medical reports which 
consistently document that his mobility has been normal 
throughout further preponderates against an increased rating 
under the former Code 5295 on the basis of "abnormal 
mobility."

The Board has also considered the documented accounts of 
muscle spasms, which were noted in some of the VA outpatient 
reports described above, although these symptoms were not 
found on the VA exams in this case, but observes that such 
symptoms would not otherwise correspond to a higher rating 
under Code 5295 in the absence of the other specific criteria 
for the 40 percent rating.

The Board further observes that the appellant cannot be 
assigned separate ratings under Diagnostic Codes 5292 and 
5295 for the period prior to September 26, 2003.  That is 
because the criteria for a 40 percent rating under Diagnostic 
Code 5295 include marked limitation of motion - the same 
criteria for a 40 percent rating under Diagnostic Code 5292.  
He cannot be compensated twice for the same symptomatology, 
so one rating is appropriate.  See 38 C.F.R. § 4.14 (2003).

Higher evaluations provided under the former Diagnostic Codes 
5286 and 5289 for ankylosis of the spine and under the former 
Code 5293 for intervertebral disc syndrome are not applicable 
to this case as well.  With respect to Diagnostic Codes 5286 
and 5289, ankylosis is the immobility and consolidation of a 
joint.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992).  An 
evaluation in excess of 20 percent for the appellant's 
service-connected lumbar strain disability is not warranted 
under these codes because his disability has never been shown 
to involve ankylosis.

With respect to Diagnostic Code 5293, the Board notes that 
the rating criteria for evaluating intervertebral disc 
syndrome were recently amended as of September 23, 2002.  See 
67 Fed. Reg. 54345-54349 (August 22, 2002).  However, 
intervertebral disc disease syndrome is not a part of the 
service-connected lumbar strain disability and the new 
provisions are therefore not applicable to the appellant's 
claim.  In this regard, the VA examiner in April 2003 
specifically concluded based on review of the evidence in the 
claims file that the appellant's current disk bulging problem 
and unilateral spondylolsis at L5 were not part of his 
service-connected lumbar strain disability, and the record 
shows that this condition has been denied entitlement to 
service connection.  No contrary medical evidence is of 
record.  Accordingly, neither the old nor the amended version 
of Diagnostic Code 5293 is applicable to this case.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998) citing 
Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (Board is 
precluded from differentiating between symptomatology 
attributed to a non service-connected disability and a 
service-connected disability in the absence of medical 
evidence which does so).

Further, the Board notes that the former Diagnostic Code 5285 
provides the rating criteria for residuals of a fractured 
vertebra.  Diagnostic Code 5285 provides that residuals of a 
fractured vertebra without cord involvement, but with 
abnormal mobility requiring a neck brace (jury mast) warrant 
a 60 percent rating.  Otherwise, residuals of a fractured 
vertebra should be rated in accordance with definite limited 
motion or muscle spasm, adding a separate 10 percent rating 
for demonstrable deformity of vertebral body.  In addition, a 
"Note" under Diagnostic Code 5285 provides that under both 
ankylosis and limited motion, ratings should not be assigned 
for more than one segment by reason of involvement of only 
the first or last vertebrae of an adjacent segment.  The 
medical evidence does not show that the appellant's back 
disability results (or ever resulted) in abnormal mobility 
requiring a neck brace (jury mast).  Thus, a higher 
evaluation or a separate 10 percent rating for vertebral 
deformity are not warranted under Diagnostic Code 5285.

Finally, the Board has considered painful motion and 
functional impairment of the spine.  See 38 C.F.R. §§ 4.40, 
4.45; DeLuca.  However, in light of the facts in this case, 
which document the appellant's questionable cooperation on 
multiple VA examinations conducted between 1992 and 2003, 
noted by the examiners as involving embellishment and 
psychological overlay of symptoms, the Board finds that a 
higher rating based on painful motion and functional 
impairment under the former criteria is not warranted.  
Cartwright, 2 Vet. App. at 25.

In summary, the evidence preponderates against entitlement to 
a higher rating under the former rating criteria.

(ii.) The revised schedular criteria

The Board concludes that a preponderance of the evidence is 
against entitlement to a higher rating under the revised 
criteria as well.

Effective September 26, 2003 the rating criteria applicable 
to the disorders of the spine under 38 C.F.R. § 4.71a, were 
amended by VA, including the criteria for rating 
intervertebral disc syndrome.  See 68 Fed. Reg. 51. 454 
(August 27, 2003).  In the February 2004 SSOC, the RO 
provided the appellant the new regulatory criteria and 
readjudicated his claim with consideration of the new 
criteria, as noted above.

Under the new general rating formula for diseases and 
injuries of the spine, (for diagnostic codes 5235 to 5243 
unless 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes): With or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, higher 
disability ratings (above 20 percent) are provided based on 
the following:

Unfavorable ankylosis of the entire spine............		
	100 percent

Unfavorable ankylosis of the entire thoracolumbar spine... 	
	50 percent

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.........................					40 percent

Forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical 
spine................................				30 
percent

Several "Notes" to the new criteria provide additional 
guidance as to the assigning the appropriate rating:

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

As noted previously, there are separate rating criteria for 
evaluating intervertebral disc syndrome under the new rating 
criteria, effective September 26, 2003.  However, as service 
connection has not been established for intervertebral disc 
syndrome, these criteria are not for application in the 
instant appeal.  See Code 5243.

Furthermore, the appellant's cervical spine is not service 
connected or otherwise part of his service-connected lumbar 
spine disability and hence, where the revised criteria 
provide higher ratings based on cervical spine impairment, 
these criteria would not be applicable in this case.  
Mittleider, 11 Vet. App. at 182.
In addition, as the medical evidence of record does not show 
that the appellant has unfavorable ankylosis of the entire 
thoracolumbar or of the entire spine, an evaluation in excess 
of 20 percent for the service-connected lumbar strain 
disability is also not warranted under the new rating 
criteria.

Accordingly, based on the revised criteria, the only possible 
clinical finding that would support a higher rating would be 
if it was shown that the appellant had forward flexion of 
the thoracolumbar spine limited to 30 degrees or less, which 
as fully detailed above, has not been recently documented by 
the VA exams in 2002 and 2003 as well as by the recent VA 
outpatient reports, and to the extent such level of limited 
motion was found on the 1992 VA exam, it has also been found 
that the appellant had a strong psychological overlay to his 
symptoms at that time.  This fact, when considered along 
with the more up-to-date medical evidence which shows a 
currently asymptomatic lumbar strain disability, is 
considered by the Board to preponderate against a finding 
that he actually has limited motion on forward flexion to 
the extent necessary to support a higher rating under the 
revised criteria.

While the appellant has complained of chronic pain on motion 
and functional loss of the lumbar spine as a result of his 
service-connected disability, the Board notes further that 
the new rating criteria incorporate pain into the currently 
assigned 20 percent disability evaluation.  Therefore, a 
separate evaluation for painful motion is inappropriate under 
the new rating criteria, effective September 26, 2003.

In view of the foregoing, the appellant does not meet the 
criteria for an increased rating in excess of 20 percent for 
his service-connected lumbar strain disability under the new 
rating criteria for evaluating disorders of the spine, 
effective September 26, 2003, and there is no reasonable 
doubt on this matter that could be resolved in his favor.  
The Board has considered all potentially applicable 
diagnostic codes, as discussed above.

To the extent that the appellant himself is attributing 
various symptoms to his service-connected lumbar strain 
disability, it is now well established that although the 
appellant, as a layperson without medical training, is 
competent to describe symptoms, he is not competent to 
associate those symptoms with a particular disability.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).

Conclusion

In summary, for the reason and bases expressed above, the 
Board finds that a preponderance of the relevant and 
probative evidence is this case is against entitlement to an 
increased rating above 20 percent for the appellant's low 
back disability under either the old or revised rating 
criteria for disorders of the spine.


ORDER

An increased disability rating above 20 percent for recurrent 
lumbosacral strain is denied.



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



